GRAHAM, Judge.
Defendants assign as error the court’s denial of their motions to dismiss for a lack of sufficient evidence.
The State’s evidence placed three unidentified men in a 1963 green Chevrolet at the scene of the break-in only minutes before the three defendants were found in a 1963 green Chevrolet which contained the stolen safe and the various described implements. The car was only a short distance from the store from which the safe, weighing approximately 500 pounds, had been removed. The lock on the back door of the store had been pried completely off and there was other evidence that implements, such as those found in the trunk of the car, had been used for the purpose of the break-in. In our opinion this evidence was sufficient to carry the case to the jury against each of the three defendants on each of the three separate counts. See State v. McCloud, 276 N.C. 518, 173 S.E. 2d 753; State v. Miller, 271 N.C. 646, 157 S.E. 2d 335; State v. Godwin, 269 N.C. 263, 152 S.E. 2d 152; State v. Nichols, 268 N.C. 152, 150 S.E. 2d 21.
The court’s charge to the jury covers 66 pages in the record and is the subject of 60 exceptions. Most of these exceptions are grouped under a single assignment of error wherein it is contended that the trial court, through the manner in which the jury was instructed, expressed an opinion on the evidence. Among those portions of the charge which defendants say were prejudicial are the following:
“The State says and contends they were identified between ten and eleven o’clock by Mrs. Toler and Mr. Tillery both *34as having been there. The State says and contends that Mr. Tillery identified them at the time of this loud Boom, which the State says and contends was the time that the safe was put in the car and that there were three.
The State says and contends that the defendant Stroud had been associating with the defendant Willis and that they had talked together and that the only reasonable inference that fair minded people could arrive at, the only reasonable conclusion they could arrive at that they were closely related, they were excellent friends, they had worked this out; that Stroud had been to see him and carried to, him to the grocery store some two or three blocks away, another one within a half block from one to three times a week, and the State says from the testimony of the defendant Stroud himself, he says quite frequently they would go for groceries and either have a bottle with him or pick up one on the way and ride around and drink liquor for several hours before the defendant Stroud would bring the defendant Willis back to his. home with the groceries. Now, the State says that is quite significant and you should so find when you come to consider this evidence; that here’s a man who has associated with a person who was actually found in the car with the stolen safe, for four to five months drinking whiskey with him from one to three times a week for four to five months, rode around with him quite frequently one or more times a week during those periods of four to five months, for four or five months.
The State further says and contends that there’s another significant point: that Mr. Stroud has taken the stand and testified he was not there; that Mrs. Stroud has taken the stand and testified he was not there because he was home asleep. Well, the State says and contends that that is evidence that you can weigh and consider from your own standpoint. You have the right to consider whether or not the average wife would stand by her husband. You have the right to consider, and as the State says and contends you should conclusively find that nine hundred and ninety-nine wives out of a thousand would stand by their husbands when he’s in trouble and serious trouble even though it *35might mean shading the truth sometimes as the State says and contends even to the point of committing perjury, and the State says and contends that you have a right to consider all of these factors, factual situations when you come to make up your verdict.
. . . the State says and contends that evidence in regard to what became of the keys in the car is absent, but that you ladies and gentlemen have a right to consider what might be the reasonable act of the average and reasonable person.
The State says and contends you have the right to consider whether you would living in the City of Morehead, a fair size town we might say in North Carolina, having lived here ten or 15 years and lived here during the Summer when you have somewhat of a population explosion with numerous people around, would the average person leave the keys to his car in his car in the City of Morehead at night time from nine or nine-thirty until the following morning, sometimes inadvertently but most of the time they do not. If those keys were not left in the car as the State says and contends, who put them in there? Who were they taken from, as the State says and contends if they were not left in the car and the car was actually parked there as the defendant Stroud contends then the only way the keys could have gotten back into the car would have been through and by the knowledge and consent of the owner Mr. Stroud, and the State says that is a situation that deserved your consideration, and that you should draw such inference from this situation as the minds of reasonable men might draw under the same or similar circumstances.
* * *
He [Stroud] further says and contends that when he returned home he left his car on the street; he went in about 9:80; his wife met him and that his wife has testified that immediately she closed the door and turned and looked at the clock, and she says and contends that, and he says and contends that although the State might ask you to consider it rather strange that a wife who is accustomed to her husband coming in late, who is accustomed to taking his friend Willis to the grocery store one to three times a week and who is accustomed to him riding around with his friend Willis, and others while taking a few nips from *36a bottle of liquor and talking and fraternizing, and although the State might ask you to look at it as being somewhat strange that she being accustomed to these activities on the part of her husband, that on this particular night, just on this one night so far as the evidence tends or might tend to show, out of four to five months one to three times a week she just happened to close the door and just happened to turn and just happened to look at the clock and the clock happened to be a little after nine o’clock, ...”
These expressions by the trial judge, in their warmth and vigor, though stated in the form of contentions, were capable of impressing the jury with the strength of the State’s case and the weakness of the alibi of defendant Stroud. Such expressions, though unintended by the trial judge to prejudice anyone, are in violation of G.S. 1-180 and constitute prejudicial error. State v. Douglas, 268 N.C. 267, 150 S.E. 2d 412. State v. Smith, 240 N.C. 99, 81 S.E. 2d 263. It may well be that the contentions stated by the court were actually argued to the jury by the solicitor. However, an argument that would be permissible when made by the solicitor may, when repeated by the court as a contention, give emphasis that would weigh too heavily upon defendant. State v. Maready, 269 N.C. 750, 153 S.E. 2d 483.
Several of the court’s expressions are particularly harmful because they include assumptions of evidence entirely unsupported by the record. For instance, the court charged that the State contended that Mrs. Toler and Mr. Tillery had identified defendants between ten and eleven o’clock and also at the time the safe was being put in the car. The evidence was to the contrary. Mrs. Toler recalled only that one of the three men she saw at the scene was white. Mr. Tillery stated one had red hair. It was obvious from their testimony that they could not specifically describe or identify the men. We further observe that there was no evidence that Stroud associated with Willis “drinking whiskey with him for from one to three times a week for four to five months.” Likewise, the record is silent as to where Stroud’s car keys were at the time the car was allegedly stolen. Hence, the vigorous charge with respect to the State’s contention that people in Morehead City do not normally leave their car keys in their cars was inappropriate, particularly when considered along with other portions of His Honor’s instructions. “While ordinarily error in stating conten*37tions of the parties must be brought to the trial court’s attention in time to afford opportunity for correction, where the misstatement of a contention upon a material point includes an assumption of evidence entirely unsupported by the record, the misstatement must be held prejudicial, nothwithstanding the absence of timely objection. In Re Will of Atkinson, 225 N.C. 526, 35 S.E. 2d 638; State v. Wyont, 218 N.C. 505, 11 S.E. 2d 473 ; 7 Strong, N. C. Index 2d, Trial § 34, p. 338.” State v. Bradshaw, 7 N.C. App. 97, 99, 171 S.E. 2d 204, 206.
The defendants Stroud and Willis contend that allegations in the bills of indictment were insufficient to properly charge breaking or entering or larceny; also, that there was a fatal variance between the indictments and the proof. These contentions are without merit. Other assignments of error are also asserted by Stroud and Willis. We do not discuss these as a new trial is necessary and they may not recur.
New trial as to all defendants.
Chief Judge Mallard and Judge Parker concur.